Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-15, 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, 14-16 of copending Application No. 17/028,275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the missing limitations are disclosed in references disclosed below in the body of the rejection. Regarding current pending claims 1, 9 and 19, claims 1, 8 and 15 respectively of the reference application discloses the limitations of pending claim 1 except for the NFC coil. ITO discloses an inductive coil/NFC coil combo, the NFC coil placed outboard of the inductive coil and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by the reference application with that of ITO by replacing the inductive coil with the inductive coil/NFC coil combination of ITO for the benefit of allowing the electronic device to communicate with other devices. The placement of the magnetic structure in a wireless charger Vs an electronic device is considered to be intended use and the examiner explains that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI (US 2012/0146576 A1, hereinafter PARTOVI) in view of EIGENTLER et al. (US 2020/0346006 A1, hereinafter EIGENTLER) and in further view of ITO (US 2017/0005399 A1, hereinafter ITO).
As per claim 1, PARTOVI discloses a portable electronic device comprising:
a housing having an interface surface (See Fig.14, discloses a portable electronic device comprising a back surface [interface surface] which sits on a charging coil such that the receiving device receives wireless power from the charger, the circuits of the charger and the receiver are disclosed in Figs.2-5);
an inductive coil disposed within the housing and having an axis normal to the interface surface, the inductive coil being configured to transfer power wirelessly through the interface surface (See Figs.2-4, Item#L2 and Fig.14, disclose inductive coils for receiving power from a wireless charging coil L1);
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil, the annular magnetic alignment component including a plurality of sectors, each sector having a magnetic orientation in a radial direction (See Figs.23, discloses an annular magnet comprising a plurality of sectors each magnetized in a radial direction). However, PARTOVI does not disclose an annular gap is defined between the annular magnetic alignment component and the inductive coil, each sector having a magnetic orientation in a radial direction that is rotationally symmetric around the axis; and a near-field communication (NFC) coil disposed within the annular gap and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a second device through the interface surface. 
EIGENTLER discloses a magnetic alignment structure comprising an annular magnet comprising a plurality of sectors, sector having a magnetic orientation in a radial direction that is rotationally symmetric around the axis (See Fig.6, discloses an annular magnet 301, comprising a plurality of sectors 401 each magnetized in a radial direction that is rotationally symmetric around the axis).
PARTOVI and EIGENTLER are analogous art since they both deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of EIGENTLER by replacing the magnetic alignment structure disclosed by PARTOVI with that of EIGENTLER for the benefit of providing a magnet wherein a combined magnetic field for all the local magnetic fields has a zero overall magnetic dipole moment (See Par.9). However, PARTOVI and EIGENTLER does not disclose an annular gap is defined between the annular magnetic alignment component and the inductive coil and a near-field communication (NFC) coil disposed within the annular gap and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a second device through the interface surface.
ITO discloses an antenna device for a wireless power transmission and communication comprising a near-field communication (NFC) coil disposed around the inductive coil and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a second device through the interface surface (See Fig.15A and Par.123, disclose an NFC coil [2] coaxial and outbound of inductive coil [3], also Par.34, discloses the NFC coil 2 communicates with device 300 comprising target communication coil 302. The examiner explains that the replacement of the inductive coil with the disclosed inductive coil/NFC coil combo would result in the NFC coil placed in the area between the inductive coil and the alignment magnet). 
PARTOVI, EIGENTLER and ITO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and EIGENTLER with that of ITO by replacing the inductive coil with the inductive coil/NFC coil combo for the benefit of allowing the electronic device to communicate with other electronic devices.

As per claim 2, PARTOVI, EIGENTLER and ITO discloses the portable electronic device of claim 1 as discussed above, wherein the NFC coil is coupled to an NFC reader circuit (See ITO, Pars.82 and 93, disclose an IC for NFC communication, also see Fig.5B, Item#63).

As per claim 4, PARTOVI, EIGENTLER and ITO discloses the portable electronic device of claim 1 as discussed above, wherein each sector of the annular magnetic alignment component comprises one or more arcuate magnets, each arcuate magnet having a magnetic polarity oriented in a radial direction (See EIGENTLER, Fig.6, discloses the annular magnet [301] comprising a plurality of arcuate magnets [401] each magnetized in radial direction inward towards the center).
As per claim 6, PARTOVI, EIGENTLER and ITO discloses the portable electronic device of claim 1 as discussed above, however PARTOVI as modified by EIGENTLER and ITO does not disclose wherein the annular magnetic alignment component includes a gap between two of the sectors. PARTOVI discloses a gap between the sectors of the annular magnetic alignment (See Fig.22, and Par.111, discloses “An optional cut/discontinuity in the ring (shown at the bottom of the ring magnet on the left) prevents or reduces eddy currents during operation of the inductive coil.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, EIGENTLER and ITO to include a gap between the sectors of the annular magnet for the benefit of reducing eddy currents during the operation of the inductive coil (See PARTOVI, Par.111).

As per claim 7, PARTOVI, EIGENTLER and ITO discloses the portable electronic device of claim 6 as discussed above, however it does not disclose wherein an electrically conductive path connecting the NFC coil to an NFC reader circuit passes through the gap. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, EIGENTLER and ITO by forming an electrically conductive path through the gap (disclosed by PARTOVI) for the benefit of providing a path from the NFC coil to the NFC reader and the inductive coil to the electronic circuitry without crossing the magnetic structure for the benefit of reducing the effect of the alignment magnet on the inductive charging and communication process.
As per claim 23, PARTOVI, EIGENTLER and ITO discloses the portable electronic device of claim 1 as discussed above, wherein the NFC coil is operable while the annular magnetic alignment component is attached to a second annular magnetic alignment component of the second device (See PARTOVI, Pars.38 and 80 disclose that the plurality of disclosed magnetic structures [Figs.16-23] can be placed in the charger and the receiver to align them with one another).
Claim(s) 9-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI  in view of LEE (US 2016/0128210, hereinafter LEE) and FULLERTON et al. (US 2009/0278642 A1, hereinafter FULLERTON)  and in further view of ITO.
As per claims 9 and 19, PARTOVI discloses a wireless charging device comprising:
a housing having a charging surface (See Fig.14, discloses a charging device comprising a charging surface comprising an inductive coil to transmit wireless power from the charge transmitter, Fig.2, discloses the charge transmitting circuitry in the electronic device);
an inductive coil disposed within the housing and having an axis normal to the charging surface (See Fig.2, Item: L1 and Fig.14, disclose inductive charging coils placed on the charger surface to charge electronic devices comprising a charge receiving coil), the inductive coil being configured to transfer power wirelessly through the charging surface (See Fig.2 and Par.35, disclose a wireless power transmission system comprising a coil L1 used to transfer power from the charger to the receiver. PARTOVI further discloses in Pars.38 and 80 that the plurality of disclosed magnetic structures [Figs.16-23] can be placed in the charger and the receiver to align them with one another);
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil (See Fig.21, discloses an annular magnetic alignment component
placed around the coil), the annular magnetic alignment component including a plurality of sectors, each sector including one or more arcuate magnets (See Figs.21-23, discloses the annular magnet comprising a plurality of arcuate magnets, as shown in Fig.23 each arcuate magnet comprises a different polarity on the inner arcuate magnet than that on the outer side of the arcuate magnet). However PARTOVI does not disclose each arcuate magnet comprising: an inner arcuate region having a magnetic polarity oriented in a first axial direction; an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction; and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region; and a near-field communication (NFC) coil disposed within the housing, outboard of the inductive coil, and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a portable device through the charging surface. 
LEE discloses an alignment magnetic structure comprising an inner arcuate region having
a magnetic polarity oriented in a first axial direction (See Fig.4, Item#12, discloses south
magnetized inner ring); an outer arcuate region having a magnetic polarity oriented in a second
axial direction opposite the first axial direction (See Fig.4, Item#12, discloses a north magnetized
outer ring).
PARTOVI and LEE are analogous art since they both deal with magnetic alignment
devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by PARTOVI with that of LEE by
replacing the single annular ring disclosed by PARTOVI with the 2 annular rings disclosed by
LEE for the benefit of increasing the magnetic attraction force between the charger and the
receiver. However, PARTOVI and LEE do not disclose a non-magnetized central arcuate region
disposed between the inner arcuate region and the outer arcuate region and a near-field communication (NFC) coil disposed within the housing, outboard of the inductive coil, and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a portable device through the charging surface. 
	FULLERTON discloses a magnetic alignment structure comprising an inner arcuate
region, an outer arcuate region and a non-magnetized central arcuate region disposed between
the inner arcuate region and the outer arcuate region (See Fig.36A and Par.277, disclose a
plurality of rings, each ring having a single polarity and comprising spaces between the rings for
the benefit of increasing the size of the magnetic device such that the magnetic attraction force
increases).
PARTOVI, LEE and FULLERTON are analogous art since they all deal with magnetic
alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by PARTOVI and LEE with that of
FULLERTON by adding a space between the inner arcuate magnet and the outer arcuate magnet
for the benefit of increasing the size of the magnet to increase the magnetic attraction force
between the charger and the charge receiving device. However PARTOVI, LEE and FULLERTON does not disclose a near-field communication (NFC) coil disposed within the housing, outboard of the inductive coil, and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a portable device through the charging surface.
ITO discloses an antenna device for a wireless power transmission and communication comprising a near-field communication (NFC) coil disposed around the inductive coil and coaxial with the inductive coil, the NFC coil configured to wirelessly exchange signals with an NFC coil of a second device through the interface surface (See Fig.15A and Par.123, disclose an NFC coil [2] coaxial and outbound of inductive coil [3], also Par.34, discloses the NFC coil 2 communicates with device 300 comprising target communication coil 302. The examiner explains that the replacement of the inductive coil with the disclosed inductive coil/NFC coil combo would result in the NFC coil placed in the area between the inductive coil and the alignment magnet). 
PARTOVI, LEE, FULLERTON and ITO are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, LEE and FULLERTON with that of EIGENTLER with that of ITO by replacing the inductive coil with the inductive coil/NFC coil combo for the benefit of allowing the electronic device to communicate with other electronic devices.

	As per claim 10, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claim 9 as discussed above, further comprising:
an annular magnetic shield disposed at a distal surface of the annular magnetic alignment component (See PARTOVI, Fig.22 and Par.111, discloses a magnetic shielding layer).

As per claims 11 and 20, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claims 9 and 19 as discussed above, wherein the NFC coil is coupled to an NFC tag circuit (See ITO, Pars.82, 93 and Fig.5, Item#63, disclose an IC for NFC communication).

As per claims 12 and 21, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claims 9 and 19 as discussed above, wherein the NFC coil is positioned between the inductive coil and the annular magnetic alignment component (See PARTOVI, Fig.21, discloses an inductive coil placed inside the magnetic alignment structure, ITO discloses an NFC coil placed outbound the inductive coil [Fig.15A]. The examiner explains that replacing the inductive coil of PARTOVI with the combination of inductive coil/NFC coil disclosed by ITO would result in the NFC coil placed in between the inductive coil and the annular alignment magnet. A motivation to modify the teachings of PARTOVI with that of ITO has been provided in claim 9 rejection above).

As per claim 13, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claim 9 as discussed above, wherein the first axial direction has a south magnetic pole toward the charging surface (See LEE, Fig.4, disclose inner arcuate region having a magnetic polarity oriented in a first axial direction has a south polarization).

As per claim 14, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claim 9 as discussed above, wherein the first axial direction is the same direction for all of the sectors (See LEE, Fig.4, Item#12, discloses an inner arcuate magnet comprising south polarization for the entire ring. PARTOVI as modified by LEE would comprise a plurality of south polarized magnetic sectors forming the inner arcuate magnet and a plurality of north polarized magnetic sectors forming the outer magnetic ring).

As per claim 15, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claim 9 as discussed above, wherein alternating sectors have opposite first axial directions (See LEE, Fig.4, Item#12, discloses an inner arcuate magnet comprising south polarization for the entire ring. PARTOVI as modified by LEE would comprise a plurality of south polarized magnetic sectors forming the inner arcuate magnet and a plurality of north polarized magnetic sectors forming the outer magnetic ring. This means that every south polarized inner sector has a corresponding north polarized outer sector).

As per claim 17, PARTOVI, LEE, FULLERTON and ITO discloses the wireless charging device of claim 9 as discussed above, however PARTOVI as modified by LEE< FULLERTON and ITO does not disclose wherein the annular magnetic alignment component includes a gap between two of the sectors. PARTOVI discloses the annular magnetic alignment component includes a gap between two of the sectors (See Fig.22, and Par.111, discloses “An optional cut/discontinuity in the ring (shown at the bottom of the ring magnet on the left) prevents or reduces eddy currents during operation of the inductive coil.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, LEE, FULLERTON and ITO to include a gap between the sectors of the annular magnet for the benefit of reducing eddy currents during the operation of the inductive coil (See PARTOVI, Par.111).

As per claim 18, PARTOVI, LEE, FULLERTON and ITO discloses the portable electronic device of claim 17 as discussed above, however it does not disclose wherein an electrically conductive path connected to the inductive coil passes through the gap. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, LEE, FULLERTON and ITO by forming an electrically conductive path through the gap (disclosed by PARTOVI) for the benefit of providing a path from the NFC coil to the NFC reader and the inductive coil to the electronic circuitry without crossing the magnetic structure for the benefit of reducing the effect of the alignment magnet on the inductive charging and communication process.

As per claim 22, PARTOVI, LEE, FULLERTON and ITO discloses the accessory device of claim 19 as discussed above, however PARTOVI, LEE, FULLERTON and ITO does not disclose wherein the NFC coil is positioned outboard of the annular magnetic alignment component. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed PARTOVI, LEE, FULLERTON and ITO such that the NFC coil is positioned outboard of the annular magnetic alignment component as an obvious alternative of the NFC coil inboard the magnetic alignment component for the benefit of providing a magnetic alignment mechanism that does not interfere with the communication and charging coils.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of EIGENTLER and ITO and in further view of MING-XIANG (TWM414057U1, hereinafter MING).

    PNG
    media_image1.png
    667
    503
    media_image1.png
    Greyscale

As per claim 8, PARTOVI, EIGENTLER and ITO discloses the portable electronic device of claim 1 as discussed above, however PARTOVI, EIGENTLER and ITO does not disclose further comprising: a rotational alignment component comprising a magnet disposed within the housing and outboard of the annular magnetic alignment component.
MING discloses an electronic device comprising a rotational alignment component comprising a magnet disposed within the housing and within the housing and outboard of the annular magnetic alignment component (See Fig.2, Items#3,4, disclose alignment magnets outboard of the inductive coil area and therefore when added to the combination of PARTOVI, EIGENTLER and ITO will be placed outside the annular magnetic alignment component).
PARTOVI, EIGENTLER, ITO and MING are analogous art since they all deal with electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, EIGENTLER and ITO with that of MING by adding the alignments magnets outboard the annular magnetic alignment component for the benefit of allowing the quick placement of the electronic device in portrait orientation by simply bringing the electronic device closer to the charger/accessory.

Conclusion
Response to Arguments
The examiner thanks the applicant for the terminal disclaimer filed on 07/28/2022 and as a result withdraws the double patenting rejection over copending application 17/028,231.
Applicant’s arguments with respect to claim(s) 1, 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, applicant argues that PARTOVI does not disclose an annular magnet having “a magnetic orientation in a radial direction that is rotationally symmetric about the axis”, The examiner has provided EIGENTLER to address the added limitation. Applicant also argues that PARTOVI discloses that the alternating polarity is desirable to reduce stray magnetic field and that ITO does not provide a teaching or suggestion that would overcome this deficiency of PARTOVI. Applicant also argues that ITO discloses that unwanted coupling may occur between an NFC coil and a wireless charging coil and describes techniques to mitigate these effects but does not disclose the effect of any alignment magnet. Applicant further argues that it would not have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of ITO without the benefit of hindsight (see remarks, Page 14). The examiner argues that PARTOVI discloses that a multi-pole magnet configuration has the benefit of reducing the strength of the magnetic field at a small distance from the surface of the alignment magnet which has the benefit of protecting sensitive components inside the electronic device. The examiner explains that PARTOVI is simply modified by ITO by replacing the inductive coil with the inductive coil/NFC coil combination such that the electronic device can receive power and exchange data with external devices. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner explains that the magnetic alignment structure of EIGENTLER can replace that of PARTOVI while providing the same effect required by PARTOVI (protecting magnetically sensitive elements from magnetic field). As per claim 8, applicant argued that there is no need to add the rotational magnet disclosed by LEVY as the alignment magnet disclosed by PARTOVI provides rotation, the examiner explains that the addition of the additional magnet disclosed by LEVY (or MING in the new grounds of rejection) would allow the user to quickly place the electronic device in a portrait orientation by simply placing the device closer to the charger/holder. As per claims 9 and 19, applicant argues hindsight, . In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner explains that BAARMAN disclosed a plurality of magnets forming an outer ring and an inner magnet, the outer magnets and the inner magnet have opposite polarities and a non magnetized gap in between both outer and inner magnets. PARTOVI disclosed an alignment magnet wherein the structure comprises a plurality of arcuate magnets instead of the round magnets disclosed by BAARMAN and the placement of the inductive coil inside the magnetic alignment structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BAARMAN with that of PARTOVI by replacing round magnets with arcuate magnets and placing the coil inside the alignment magnet for the benefit of reducing the strength of the magnetic field at a small distance from the surface of the magnetic alignment surface to protect the magnetically sensitive components inside the electronic device against interference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859        

/EDWARD TSO/            Primary Examiner, Art Unit 2859